I am not sure the evidence establishes that the parked car was between the driver and the boy at any time after the boy commenced crossing the street, so as to obstruct the driver's view of him. This would depend on many details, such as, how far the approaching car was from the boy and the parked car, and how far the parked car was from the boy and how far it was parked from the curb. Since the evidence on these details is not conclusive, I agree that it was a jury question in this respect.
The testimony of the driver, as stated in the prevailing opinion, suggests that he did not see the boy until he was out in the street in front of his car and so near that the collision was not avoidable. This suggests that the driver did not see the boy as soon as he could have after the boy emerged into the driver's view, for even though the parked car did obstruct the driver's view of the boy some of the time after he started to cross the street since the parked car was west of the approaching car, the boy would necessarily come into the driver's vision some distance before he was in front of the approaching car. But even though the boy did travel some distance into the street after he was within the vision of the driver before the driver saw him, I do not think we can hold as a matter of law that the driver was negligent. At least some of the time the parked car would be between the driver and the boy while he was playing in the driveway before he started to cross the street. There is no evidence that the driver knew or should have known that he was there or might cross the *Page 12 
street before he emerged into the street, at which time he probably was moving rapidly for a boy of his age. The fact that the driver did not see him as soon as he emerged into the street and into the driver's view, is not conclusive that the driver was guilty of negligence because the driver must keep a lookout over all the street in front of him and is not required to concentrate his full attention on that one spot until he has some warning that there is probable danger at that point. In determining this question, it must be kept in mind that the burden of establishing negligence is on the plaintiff, and we cannot hold the defendant negligent as a matter of law as long as the jury could reasonably find the facts the other way.